DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 01/20/2022 has been entered. Applicant has not cancelled, amended, or added any claims. Claims 1-20 are currently pending in the instant application. 
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. Regarding the arguments concerning claim 1, Examiner respectfully disagrees. Freedman’s disclosure of retrying failed transaction does teach the claimed invention. Freedman further explains the process in [0075], Additional details regarding the two basic implementations introduced above will now be discussed. The first implementation is referred to herein as an "output plan" implementation and involves executing a transaction as one normally would except that anytime embodiments encounter a query that would return results, embodiments save the query, timestamp (e.g. the begin timestamp) and statement id, and parameters, therefore explicitly teaching the claimed invention. For the above reasons, the Examiner maintains the current rejection. Examiner recommends clarifying language concerning the invocation context, specifically the process that innovation context is metadata generated automatically from user profiles ([0026] instant specification) to overcome the current prior art.

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freedman et al (US 2015/0242439).
Regarding claim 1, Freedman teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising: receiving a first transaction to be committed to a database, wherein the first transaction requires one or more validations before being committed to the database (Figure 2, 201 and [0019]); writing a transaction object to a transaction data store, wherein the transaction object comprises an invocation context for the first transaction (Figure 2, 201-206 – failure retry); submitting the first transaction to a process for performing the one or more validations (figure 2, 204 validation phase); determining that at least one of the one or more validations for the first transaction failed(Figure 2, 201-206 – failure retry) ; retrieving the transaction object from the transaction data store ([0022] - Validation failures are any conflicts between the validating transaction and another transaction such that the validating transaction cannot achieve the isolation level (e.g. repeatable read or serializable) at which it is intended to execute) ; copying the invocation context from the transaction object to a second transaction ([0023 - However, Tx2 can be forced to take a dependency if during its output phase it tries to read a row inserted by Tx1. To avoid this case, Tx2 implements phase 206 by waiting for any validating transaction such as Tx1 that has an end timestamp that is less than Tx2's begin timestamp); and submitting the second transaction to the process for performing the one or more validations ([0023] - However, Tx2 can be forced to take a dependency if during its output phase it tries to read a row inserted by Tx1. To avoid this case, Tx2 implements phase 206 by waiting for any validating transaction such as Tx1 that has an end timestamp that is less than Tx2's begin timestamp).
Claims 19 and 20 are rejected under similar reasoning seen in the rejection of claim 1 due to reciting similar limitations but directed towards 
Regarding claim 2, Freedman teaches wherein the invocation context for the first transaction comprises a user context for a user account that submitted the first transaction ([0073] - if a user wanted to observe the state of a system as a result of executing a particular statement, any record associated with a version number associated with the statement, and any record associated with version numbers associated with previously executed statements could be used to present the previous state of the system to the user).

Regarding claim 3, Freedman teaches wherein the user context comprises a user name, a user identifier, and a creation time ([0073] - if a user wanted to observe the state of a system as a result of executing a particular statement, any record associated with a version number associated with the statement, and any record associated with version numbers associated with previously executed statements could be used to present the previous state of the system to the user).
Regarding claim 4, Freedman teaches wherein the second transaction is submitted to the process for performing the one or more validations by an administrative account that is different from the user account [0075] - For example, such necessary information maybe be stored in a read and/or scan set. The read set is a list of all records read by the transaction. It is used in one implementation during validation to determine whether a record that is read was later deleted or updated. This would create a read-write conflict that violates repeatable read semantics.
Regarding claim 5, Freedman teaches wherein the operations further comprise copying a transaction payload from the transaction object to the second transaction ([0023] - However, Tx2 can be forced to take a dependency if during its output phase it tries to read a row inserted by Tx1. To avoid this case, Tx2 implements phase 206 by waiting for any validating transaction such as Tx1 that has an end timestamp that is less than Tx2's begin timestamp)..
Regarding claim 9, Freedman teaches wherein the operations further comprise: determining that each of the one or more validations for the second transaction was successful ([0023] - Tx2 implements phase 206 by waiting for any validating transaction such as Tx1 that has an end timestamp that is less than Tx2's begin timestamp. Once all such transactions complete Tx1 can proceed. In some embodiments, a system may be implemented where Tx2 can take a dependency on Tx1 even before Tx1 enters validation); and causing the second transaction to be committed to the database ([0023] - Tx2 implements phase 206 by waiting for any validating transaction such as Tx1 that has an end timestamp that is less than Tx2's begin timestamp. Once all such transactions complete Tx1 can proceed. In some embodiments, a system may be implemented where Tx2 can take a dependency on Tx1 even before Tx1 enters validation).
Regarding claim 10, Freedman teaches wherein the operations further comprise: writing a second transaction object for the second transaction to the transaction data store ([0062-0071 and Fig 2, 206 Sucecss].
Regarding claim 11, Freedman teaches wherein the operations further comprise, after determining that at least one of the one or more validations for the first transaction failed: determining a runtime status of the first transaction; and determining that the runtime status of the first transaction allows the second transaction to be submitted ([0062-0071 and Fig 2, 206 Sucecss]..
Regarding claim 14, Freedman teaches wherein determining that the runtime status of the first transaction allows the second transaction to be submitted comprises: accessing a data table that comprises a list of transaction statuses with corresponding transaction requirements to submit new transactions based on existing transactions (Figure 3,310-314).
Regarding claim 15, Freedman teaches wherein the operations further comprise terminating the first transaction and clearing the transaction object from the transaction data store ([0068] - S2 deletes record R1 (T1, T1, S2).).


Regarding claim 17, Freedman teaches wherein determining that at least one of the one or more validations for the first transaction failed comprises: generating a transaction console application that provides a list of transactions to be committed to the database (Figure 2,201); receiving a selection of the first transaction through the transaction console application (Figure 2, 202-203); and displaying a runtime status of the first transaction in the transaction console application [0129] -  At runtime, embodiments could save the first row and then bail if embodiments get a second row. In general, in determining whether to save a result or rerun a statement, some embodiments implement decision logic that revolves around the amount of data that would need to be saved. If the amount is provably small (e.g., the scalar aggregate example, a lookup by a primary key where embodiments know a single row will be returned, or a top N query where N is small), embodiments could make a compile time decision).
Regarding claim 18, Freedman teaches wherein the one or more validations comprise receiving an authorization from a user allowing the first transaction to be committed to the database ([0073] - For example, if a user wanted to observe the state of a system as a result of executing a particular statement, any record associated with a version number associated with the statement, and any record associated with version numbers associated with previously executed statements could be used to present the previous state of the system to the user.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (US 2015/0242439) in view of Davis et al (US 2012/0266185)
Regarding claim 6, Freedman does not teach wherein submitting the second transaction to the process for performing the one or more validations comprises: generating an event to notify a Service Oriented Architecture (SOA) system such that the SOA causes one or more Business Process Execution Language (BPEL) processes to perform the one or more validations.
Davis teaches wherein submitting the second transaction to the process for performing the one or more validations comprises: generating an event to notify a Service Oriented Architecture (SOA) system such that the SOA causes one or more Business Process Execution Language (BPEL) processes to perform the one or more validations (Figure 3, 315 Invoke AA and Validate).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Freedman, as seen above, to include wherein submitting the second transaction to the process for performing the one or more validations comprises: generating an event to notify a Service Oriented Architecture (SOA) system such that the SOA causes one or more Business Process Execution Language (BPEL) processes to perform the one or more validations as taught by Davis. It would be advantageous since SOA provides integration of third party products into the overall information technology landscape with provision for reuse of resources and elimination of redundant development and support costs by facilitating the rapid development of business solutions as taught by Davis [0004].
Regarding claim 7, Freedman does not teach wherein the operations further comprise: sending an indication to an SOA fault handler when the one or more BPEL processes determine that at least one of the one or more validations for the first transaction failed.
Davis teaches wherein the operations further comprise: sending an indication to an SOA fault handler when the one or more BPEL processes determine that at least one of the one or more validations for the first transaction failed ([0047] - At step 330, the action agent can generate a report concerning the verification process. At step 335, the service manager can manage the reports such as,).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Freedman, as seen above, to include wherein the operations further comprise: sending an indication to an SOA fault handler when the one or more BPEL processes determine that at least one of the one or more validations for the first transaction failed as taught by Davis. It would be advantageous since SOA provides integration of third party products into the overall information technology landscape with provision for reuse of resources and elimination of redundant development and support costs by facilitating the rapid development of business solutions as taught by Davis [0004].
Regarding claim 8, Freedman does not teach wherein the operations further comprise: writing, by the SOA fault handler, an indication that the one or more validations for the first transaction failed to the transaction object in the transaction data store.
Davis teaches wherein the operations further comprise: writing, by the SOA fault handler, an indication that the one or more validations for the first transaction failed to the transaction object in the transaction data store([0047] - At step 330, the action agent can generate a report concerning the verification process. At step 335, the service manager can manage the reports such as,).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Freedman, as seen above, to include wherein the operations further comprise: writing, by the SOA fault handler, an indication that the one or more validations for the first transaction failed to the transaction object in the transaction data store as taught by Davis. It would be advantageous since SOA provides integration of third party products into the overall information technology landscape with provision for reuse of resources and elimination of redundant development and support costs by facilitating the rapid development of business solutions as taught by Davis [0004].
Regarding claim 12, Freedman does not teach wherein the runtime status of the first transaction indicates that the first transaction is in progress, and an SOA composite instance or BPEL task is in an error condition.
	Davis teaches wherein the runtime status of the first transaction indicates that the first transaction is in progress, and an SOA composite instance or BPEL task is in an error condition (Figure 3, 315 Invoke AA and Validate).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Freedman, as seen above, to include wherein the runtime status of the first transaction indicates that the first transaction is in progress, and an SOA composite instance or BPEL task is in an error condition as taught by Davis. It would be advantageous since SOA provides integration of third party products into the overall information technology landscape with provision for reuse of resources and elimination of redundant development and support costs by facilitating the rapid development of business solutions as taught by Davis [0004].
Regarding claim 13, Freedman does not teach wherein the runtime status of the first transaction indicates that the first transaction is submitted, and an event notifying an SOA system has been generated, but an SOA composite instance or BPEL task has not yet been created.
	Davis teaches wherein the runtime status of the first transaction indicates that the first transaction is submitted, and an event notifying an SOA system has been generated, but an SOA composite instance or BPEL task has not yet been created (Figure 3, 315 Invoke AA and Validate).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Freedman, as seen above, to include wherein the runtime status of the first transaction indicates that the first transaction is submitted, and an event notifying an SOA system has been generated, but an SOA composite instance or BPEL task has not yet been created as taught by Davis. It would be advantageous since SOA provides integration of third party products into the overall information technology landscape with provision for reuse of resources and elimination of redundant development and support costs by facilitating the rapid development of business solutions as taught by Davis [0004].
Regarding claim 16, Freedman does not teach wherein determining that at least one of the one or more validations for the first transaction failed comprises: monitoring the transaction object in the transaction data store and an indication that the one or more validations for the first transaction failed generated by an SOA fault handler.
	Davis teaches wherein determining that at least one of the one or more validations for the first transaction failed comprises: monitoring the transaction object in the transaction data store and an indication that the one or more validations for the first transaction failed generated by an SOA fault handler (Figure 3, 315 Invoke AA and Validate).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Freedman, as seen above, to include wherein determining that at least one of the one or more validations for the first transaction failed comprises: monitoring the transaction object in the transaction data store and an indication that the one or more validations for the first transaction failed generated by an SOA fault handler as taught by Davis. It would be advantageous since SOA provides integration of third party products into the overall information technology landscape with provision for reuse of resources and elimination of redundant development and support costs by facilitating the rapid development of business solutions as taught by Davis [0004].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166